Title: To James Madison from Snell, Stagg & Co. (Abstract), 18 March 1805
From: Snell, Stagg & Co.
To: Madison, James


18 March 1805, New York. “Conceiving it to be our duty as citizens of the United States to give Government all the information in our possession when any of our property is unlawfully taken and condemned by any of the Belligerent Powers—We herewith inclose you the protest of Captn. Thomas W Fuller of our Brig Hound. Vessel & Cargo condemned in Jamaica for a breach of blockade altho the said Vessel entered the port of Curacao without knowledge of the State of blockade as will fully appear by the protest.”
 